1 76 Years of Successful Banking Statements contained in this presentation which are not historical facts are forward-looking statements. These forward- looking statements and all other statements that may be contained in this presentation that are not historical facts are subject to a number of risks and uncertainties, and actual results may differ materially than those forecasted. Such forward- looking statements are estimates reflecting the best judgment of Teche Holding Company’s management based upon currently available information. Certain factors which could affect the accuracy of such forward-looking statements are identified in the public filings made by Teche Holding Company with the Securities and Exchange Commission, and forward-looking statements contained herein, or other public statements of Teche Holding Company or its management should be considered in light of those factors.Teche does not undertake, and specifically disclaims, any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. 2 Parent Company of Teche Federal Bank The SmartGrowth Company 3 76 Years of Successful Banking Superior Results…2nd Quarter 4 •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy Teche…Smart Investment 6 •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy 76 Years of Successful Banking •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy SmartGrowth Deposits Consistent Growth 2002-09 CAGR 13.3% LTM 5.3% 7 •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy SmartGrowth Deposits Total Deposits: $587M 8 Total Deposits 3/31/10 Leader in Totally Free Checking SmartGrowth Loans Quality & Growth 2002-09 CAGR 23.7% Conforming Mortgages in 2Q10: $134 Million 9 •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy Total Loans: $601 Million SmartGrowth Loans Diverse Loan Portfolio 3/31/10 10 •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy SmartGrowth Loans Commercial Loan Portfolio: $213 Million 36% of Total Loans Diverse Commercial Loan Portfolio 3/31/10 11 •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy CRE Non-Residential Loans: $96 Million SmartGrowth Loans 12 •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy Commercial Real Estate Non-Residential Portfolio 3/31/10 SmartGrowth Loans Commercial Real Estate Non-Residential Portfolio 3/31/10 13 •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy Solid Credit Quality 14 •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy Results 3/31/10 Solid Credit Quality 15 •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy Net Charge-Offs to Average Loans Quarterly History Solid Credit Quality 16 Peer Comparison Net Charge-Offs to Loans LTM Median 1.30% Source: SNL Financial LC & HB Calculations 3/31/10 •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy Peer Group: Gulf South Bank Conference Quality Capital Ratios Well-Capitalized Balance Sheet 3/31/10 •Declined TARP •Record Earnings •Low Charge-Offs 17 •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy Superior Results 18 •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy Superior Results 19 •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy Superior Results 20 Revenue Growth 2000-09 CAGR 10.0% Record FYTD Revenue LTM4.0% •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy Superior Results 21 Net Interest Margin •Record Net Interest Margin •Resulting from Higher SmartGrowth Deposits and Loans •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy Superior Results 22 Peer Comparison Net Interest Margin LTM •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy Median 3.77% Source:SNL Financial & Howe Barnes Calculations 3/31/10 Peer Group: Gulf South Bank Conference Peer Group: Gulf South Bank Conference Superior Results 23 •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy Peer Comparison Price/Earnings 14 of 22 Companies Reported Positive Earnings LTM Median 18.4 Source:SNL Financial LC & HB Calculations Reported Earnings LTM; Price 4/28/10 Superior Results 24 Substantial Dividends •60 Consecutive Quarters of Dividends •7 Consecutive Years of Dividend Increases •Dividend Yield: 4.3% •Payout Ratio: 42.4% •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy Superior Results 25 Substantial Dividends Peer Comparison Annualized Dividend Yields 17 of 22 Companies Reported Dividends Median 2.30% •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy Source:SNL Financial & Howe Barnes Calculations 4/28/10 Peer Group: Gulf South Bank Conference Superior Results 26 •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy Regulation E Minimal Impact Technology Initiatives 27 •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy Teche Technology Initiatives “Innovation distinguishes between a leader and a follower.” Steve Jobs Teche…Steady Economy 28 •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy Steady Economy 29 Compare US to LA Unemployment Rate LA Unemployment Lower than US Average •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy Steady Economy 30 Compare US to Teche MSAs Teche MSAs in the Top 26 for Lowest Unemployment 6.0% 5.0% 4.6% 9.7% 6.9% New Orleans •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy Source:www.laworks.net Steady Economy 31 Key Economic Drivers in South Louisiana •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy Teche…Smart Investment 32 •Strong Balance Sheet •Solid Credit Quality •Superior Results •Steady Economy 33 76 Years of Successful Banking
